Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Response to Election/Restriction filed on May 31, 2022 is acknowledged.  Claim 10 was canceled and claims 20-21 were newly added.  Claims 1-9 and 11-21 are pending.  

Election/Restrictions
Applicant elected without traverse SEQ ID NO:4 as the peptide and diabetes mellitus as the disorder in the reply filed May 31, 2022.    
The restriction is deemed proper and is made FINAL in this office action.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Claims 1-9, 11-19 and 21 are examined on the merits of this office action.

Claim Objections
Claim 1 is objected to for the following informality: The limitation of “The method for treating and a dermatological disorder and/or…” should be replaced with -The method for treating 

Specification Objections
The disclosure is objected to because it contains an embedded hyperlink (see page 2, multiple hyperlinks) and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-12, 14-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a patient with a specific dermatological disorder (ulcers or specific skin lesions), does not reasonably provide enablement for reducing the risk of suffering from any dermatological disorder or treating any dermatological disorder broadly (which encompasses a vast number of conditions).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method for treating a dermatological disorder and/or for reducing the risk of suffering from a dermatological disorder in a mammalian subject comprising administering to the subject a polypeptide comprising a polypeptide of SEQ ID NO: or a polypeptide of SEQ ID NO: 4” (see claim 1).  Thus, the claims encompass any dermatological disorder and also treating patients that do not actually have a disorder (“reducing the risk of suffering”).  The composition to be administered are NGF muteins.  Applicant’s specification states “Preferably, the dermatological disorder is characterized by wounded surface on at least a part of the body of the subject. Preferably, the dermatological disorder is characterized by wounded surface. More preferably, the dermatological disorder is a skin lesion, preferably characterized by at least partial ablation of the dermis, and optionally of the dermis” (see paragraph 0011).  However, the claims are not limited to this and encompasses and disorder of the skin.
The Applicant is enabled for treating specific disorders including skin ulcers.  Regarding reducing the risk of suffering a dermatological disorder,  this genus encompasses the entire patient population and Applicant’s are not enabled for reducing risk of suffering a dermatological disorder in any patient population. 
	
(3) The state of the prior art and (4) the predictability or unpredictability of the art:  
Dermatological disorders are inclusive to any disorders of the skin.  For example, Healthline lists many disease of the skin ranging from acne to autoimmune diseases and cancer all of which have very different mechanisms of pathogenesis and modes of treatment (see Healthline, attached handout).  Furthermore, there are varying underlying causes and diseases thus further contributing to the unpredictability of treating any disorder with one compound.
Furthermore, there is high unpredictability in determining what patient population would benefit and have a reduced risk of any skin disorder with the instant peptides.   Nevertheless, art does exist for using NGF for treatment of skin wounds including diabetic induced skin wounds (ulcers) (see Generini,Exp Clin Endocrinol Diabetes, 2004; 112:542-544).  
Given the vast number of skin disorders and patients encompassed by “reducing the risk of suffering”, the varying pathological manifestations and numerous factors that may contribute to each skin disorder, the state of the art is considered highly unpredictable.  

(5) The relative skill of those in the art:
The relative skill of those in the art is high.
The amount of direction or guidance presented in the specification is very limited with regards to treating skin disorders broadly and reducing the risk of suffering a skin disorder.  There is insufficient disclosure to reasonably treat any skin disorder or reduce the risk of actually having a skin disorder.  Therefore, the amount of direction or guidance presented is insufficient.

(8) The quantity of experimentation necessary:
Considering the state of the art as discussed above, particularly with regards to the number of skin disorders, determining what patient populations would be in benefit of reducing the risk of developing a skin disorder with NGF, the varying pathological manifestations and numerous factors that may contribute skin disorder, the high unpredictability in the art, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "wherein the polypeptide is administered repeatedly one to give times per day, preferably about twice per day.”Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim  21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 21 recites “The method according to claim 6, wherein the at least one ulcer is selected from the group consisting of diabetic ulcers, trauma ulcers, surgical ulcers, pressure ulcers, chronic ulcers, and combinations of any of these ulcers, or wherein the dermatological disorder comprises a burn or mechanical injury.  Claim 21 is dependent on claim 6 which claims wherein the disorder is at least one ulcer.  The limitation of “ or wherein the dermatological disorder comprises a burn or mechanical injury” broadens the scope of instant claim 6 and thus does not further limit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cattaneo (WO2008006893 A1, cited in Applicant’s IDS).
Cattaneo discloses a method of using the mutein of NGF for treatment of skin ulcers (See claim 19).  The mutein of NGF of Cattaneo comprises NGF with a mutation at P61S (claim 4, Example 1) and having the R100E mutation (claims 9-10, examples 4 and 6, Table 2) which meets the limitations of a peptide comprising instant SEQ ID Nos:4 and instant claims 1, 3 and 6.  Regarding claim 4, Cattaneo teaches a skin ulcer which meets the limitations of a disorder characterized by a wounded surface on at least a part of the body (the skin).  Regarding claim 5, an skin ulcer is a type of lesion.  Regarding Claims 7-8, Cattaneo teaches wherein the skin ulcers are in aging patients which aging patients are predisposed to suffer from diabetes mellitus type 2.  Regarding claim 9, Cattaneo meets the limitations of single or repeatedly given that administration would necessarily be at least one of single or more than single (repeated).  Regarding claim 14, Cattaneo teaches topical administration (see claim 29).  Regarding claim 17, Cattaneo teaches the same method of the instant claims including administering the same peptide to the same subject and the desired results of no causing hyperalgesia will inherently occur.
Regarding claim 19,  MPEP states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed.”  Nevertheless, Cattaneo teaches recombinant expression and purification of the NGF muteins (See Figure 1, Examples 4 and  6).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Generini (Exp Clin Endocrinol Diabetes, 2004 Oct;112(9):542-4) in view of Cattaneo (WO2008006893 A1, cited in Applicant’s IDS).
Regarding claims 1, 6-7, 13 and 21, Generini teaches a method of treating diabetic foot ulcers comprising topical application of NGF (see abstract).  Regarding claim 5, a skin ulcer is a type of lesion.  Regarding claim 4, a foot ulcer is considered a part of the body of the subject.  Regarding claims 11-12, Generini teaches administering NGF daily for weeks and twice a week in the following month(see page 543, left column, last paragraph).  Regarding claims 2, 14-15, Generini teaches topical administration to the wound in a human (see abstract, and “first case”, “second case” and “third case”).  Regarding claim 16, Generini teaches a dose of 50ul/25 mm3 (2.5 ug) which falls within the amount found in instant claim 16 (see page 543, left column “wound care and application of NGF”).  Regarding claim 18, Generini teaches the peptide in an aqueous medium (see page 543, left column, “wound care and application of NGF”).  Regarding claim 8, Generini teaches treatment of a type 2 diabetes (see “patents” under “patients and methods”).  Regarding claim 9, Generini teaches repeated administration (see page 543, left column, last paragraph).
Generini is silent the NGF protein being a NGF mutein comprising SEQ ID NO:4.  
However, Cattaneo discloses a method of using the mutein of NGF for treatment of skin ulcers (See claim 19).  The mutein of NGF of Cattaneo comprises NGF with a mutation at P61S (claim 4, Example 1) and having the R100E mutation (claims 9-10, examples 4 and 6, Table 2) which meets the limitations of a peptide comprising instant SEQ ID Nos:4 and instant claims 1, 3 and 6.  Cattaneo teaches  a human NGF mutein that is therapeutically active for treating skin ulcers and does not induce an undesired immune reaction (see page 10, lines 1-5).  Cattaneo teaches the mutant reduces nociceptive activity which is a desired therapeutic property (see page 10, lines 22-24).
It would have been obvious before the effective filing date of the claimed invention to use the NGF mutein of Cattaneo as the NGF protein of Generini for treatment of diabetic foot ulcers.  One of ordinary skill in the art would have been motivated to do so give that the mutated NGF is therapeutically effective for treating ulcers, does not induce an immune reaction and is less nociceptive as compared to the wild type.  There is a reasonable expectation of success given Cattaneo teaches the mutein for treatment skin ulcers and that it maintains its activity.
Regarding claim 17, Generini in view of Cattaneo teaches the same method of the instant claims including administering the same peptide to the same subject and the desired results of no causing hyperalgesia will inherently occur.
Regarding claim 19,  MPEP states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed.”  Nevertheless, Cattaneo teaches recombinant expression and purification of the NGF muteins (See Figure 1, Examples 4 and  6).  



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654